218 S.W.3d 28 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Clinton BASS, Defendant/Appellant.
No. ED 88022.
Missouri Court of Appeals, Eastern District, Division Six.
March 27, 2007.
Shaun J. Mackelprang, Assistant Attorney General, Evan J. Buchheim, Jefferson City, MO, for respondent.
Nancy A. McKerrow, Columbia, MO, for appellant.
*29 Before BOOKER T. SHAW, C.J., KATHIANNE KNAUP CRANE, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Defendant, Clinton Bass, appeals from the judgment entered on his conviction by a jury of receiving stolen property, in violation of section 570.080 RSMo (2000). The trial court found defendant to be a prior offender and sentenced him to seven years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).